Citation Nr: 0107317	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  95-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed 
neuropsychiatric disability.  

2.  Entitlement to a compensable rating for the service-
connected residuals of a cerebral concussion.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 1995.  

In a March 2000 Decision, the Board determined that the claim 
for service connection for a claimed neuropsychiatric 
disability was well grounded and remanded the case for 
additional development of the record.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As noted hereinabove, the Board previously found that the 
veteran's claim for service connection for a neuropsychiatric 
disease was plausible.  It was noted that a February 1993 VA 
neuropsychiatric examination noted diagnoses of depression 
and organic brain syndrome, both of unknown etiology.  The 
service medical records indicated that the veteran might have 
had a head trauma in service.  The Board noted that there was 
a suggestion of organicity of the veteran's mental problems.  

The Board remanded the case in order for the RO to afford the 
veteran a VA examination to determine the likely etiology of 
his claimed mental disorder.  The Board found that the issue 
of a compensable rating for the veteran's residuals of a 
cerebral concussion was inextricably intertwined with the 
service connection issue and that the examination should 
determined the severity of that disability as well.  

The record indicates that a VA examination scheduled in 
August 2000 was canceled because the RO was unable to 
ascertain a current address and phone number of the veteran.  
The Board notes that there was no indication that the 
Supplemental Statement of the Case, mailed in September 2000 
to the veteran's last known address, had been returned as 
undeliverable.  

The record indicates that the veteran has been found to be 
incompetent for purposes of receiving VA benefits and that 
his daughter was appointed as his payee.  In the February 
2001, the veteran's representative noted this fact and 
requested that the case be remanded to attempt to have the 
veteran appear for an examination.  

In light of the need for an additional examination, all 
pertinent treatment records should be obtained for the 
purpose of review in connection with the examination.

The Board emphasizes that VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for any 
mental disorders and the service-
connected residuals of the cerebral 
concussion since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  Then, the RO should arrange for a VA 
neuropsychiatric examination to determine 
the nature and likely etiology of the 
claimed mental disorder and the current 
severity of the service-connected 
cerebral concussion residuals.  A copy of 
the notice given the veteran to report 
should be placed in the claims file.  The 
RO should inform to veteran of the 
provisions of 38 C.F.R. § 3.655 and of 
the consequences of not reporting for the 
examination.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
All indicated testing should be done in 
this regard.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current organic mental 
disability as the result of head trauma 
sustained in service.  The examiner also 
should identify any other likely 
disability attributable to the service-
connected cerebral concussion residuals.  
A complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


